Case 2:20-cv-02692-MSN-atc Document 66 Filed 10/30/20 Page 1 of 2                       PageID 954




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs,

v.                                                                      No: 2:20-cv-2692-MSN-atc

UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States Surgeon
General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee,

       Defendants.


         ORDER REGARDING BROADCASTING, TELEVISING, RECORDING
             OR PHOTOGRAPHING COURTROOM PROCEEDINGS


       Pursuant to Local Rule 83.2 and Federal Judicial Conference Policy, any broadcasting,

televising, recording, or photographing of the proceedings in this case is strictly prohibited.
Case 2:20-cv-02692-MSN-atc Document 66 Filed 10/30/20 Page 2 of 2                      PageID 955




       A hearing on October 30, 2020 at 10:00 a.m. will be conducted as a video proceeding via

Skype. Public access will be available. If the public and/or media wish to attend the video

proceeding,    please    use   the    following       link   to   request   access     information:

https://www.tnwd.uscourts.gov/videohearings. The access information will be delivered via email

to the email address from which the request originated.

       Any broadcasting, televising, recording, or photographing of the proceedings in violation

of this Order will constitute contempt of Court and will be adjudicated accordingly.

       IT IS SO ORDERED, this 30th day of October 2020.

                                                      s/ Mark S. Norris
                                                      MARK S. NORRIS
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
